Holcomb, J.
Appellants seek to reverse an order of the superior court confirming the assessment roll made by a board of eminent domain commissioners, assessing the cost of a public improvement levied upon a public improvement district in the city of Hoquiam for opening an alley through block 49, in the city of Hoquiam. A plat of the block, showing the location of the alley in the block, the assessment district, and the amount of the assessment placed upon each lot in the district, is herewith shown:

*100


The appellants- are the owners of the northwesterly one hundred feet of lot 3 in the block, shown on the plat as shaded *101in order to distinguish it from the other lots. It will be seen that lots 1, 4, and 12 of the block are omitted from the improvement district. This improvement was ordered in 1912, by an ordinance of the city which established an alley ten feet in width in L-shape through this block, provided for the condemnation of the necessary ground, and established the assessment district to pay the cost of the alley upon the property in the block benefited thereby, and also provided that the city should not be liable for any of the costs.
Condemnation proceedings were had and, after a trial by jury, a verdict was rendered for the damage to each lot, and appellants were awarded $485 for the land taken from their lots. The jury found no damages to the remaining land owned by them. Judgment was entered upon this verdict, and it was provided that the owners of the abutting lots 2 and 3 might, when the alley was constructed, arcade the alley fifty feet back from the street and twelve feet in height above the surface of the alley. This provision was not made obligatory, but optional to the owners.
Appellants objected to the confirmation of the assessment roll returned by the eminent domain commissioners upon the grounds, and they now contend, that: (1) The eminent domain commissioners, in making the assessment upon appellants’ lot, acted arbitrarily, fraudulently, and on a fundamentally wrong basis; (2) that the assessment is in excess of the benefits and inequitable; (3) that the board of eminent domain commissioners considered lot 4 benefited, which was not included in the assessment district, and added the benefit Avhich they believed lot 4 received from the alley to lot 3 belonging to appellants, which was included in the improvement district.
The principal argument of appellants is made upon the supposition that the eminent domain commissioners considered some supposed benefits to lot 4, which is also owned by appellants, as accruing to them from the establishment of the alley, in assessing the benefits upon lot 3 which abuts *102upon the alley. If this were true, then the assessment was made upon a fundamentally wrong basis. It is shown that the appellants used their property transversely to the manner in which it is platted, and that they sold a portion of both lots 3 and 4, being the southeasterly fifty feet of both lots fronting on the street and on the newly established alley, in that manner; but there is not a word of testimony that the eminent domain commissioners, in assessing the benefits that would accrue to lot 3, considered any benefits that might accrue secondarily to lot 4 belonging to appellants.
The only evidence there is upon that subject is the assessment roll of the commissioners and their oath attached thereto, wherein they say that “the property described in the roll is so assessed that each piece of property shall bear its relative equitable proportion of the full amount' of the cost and expense of the improvement herein contemplated, and the assessment set forth apportions and assesses the amounts therein which are found to be a benefit to the property upon the several lots, tracts and parcels of land in the proportion in which they will, be severally benefited by such improvement.” This conforms strictly to the statute relating to such special assessments and, if actually so assessed, the assessments cannot be disturbed.
Appellants (the husbands) and two other witnesses testify concerning the assessment, and none of them testify that the commissioners, in assessing the benefits to lot 3, took into consideration the supposed benefits to lot 4, nor does any other witness; and none of these witnesses testify that, in formulating their own opinions as to the amount of benefits accruing or not accruing to lot 3, they took into consideration the amount that the other lots in the district would be benefited, or attempted in any way to compute the just assessments over the whole of the district according to the benefits received. In brief, their testimony is merely opinionative and not so well informed and considered as to be convincing.
It will be observed that appellants’ lot, with a frontage of *103one hundred feet upon the alley, is assessed at $785, and the same amount of land owned by three parties on the other side of the alley was assessed $966.04, which tends to show that the commissioners in assessing the benefits were attempting in good faith to assess them with due regard to the benefits actually conferred, and tends to disprove that the property of appellants was assessed in excess of the benefits and inequitably, and that the board considered any supposed benefits to lot 4 in assessing appellants’ lot 3, or proceeded upon a fundamentally wrong basis.
There is no just inference that can be derived from the testimony in the record which sustains the contentions of the appellants. Judgment affirmed.
Ellis, C. J., Mount, and Parker, JJ., concur.